DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-26 are now pending as filed 6 May 2020.
Information Disclosure Statement
The IDS filed 25 June 2020 has been considered by the Primary Examiner.
Drawings
The drawings filed 6 May 2020 are acknowledged and are suitable for examination purposes.
Specification
The abstract of the disclosure is objected to because it recites phrases that can be implied (“The present invention relates to…” and “The present invention also concerns…”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 16 is objected to because of the following informalities:  the end of the preamble should read - - comprising the steps of: - -. Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  for clarity, the claim should read - - wherein the at least one wood-based panel is [[a]] medium-density fibre (MDF), high density fibre (HDF), [[or]] coarse particle board (OSB), [[or]] plywood . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16
The term “abrasion-resistant” is indefinite as it is unclear with respect to what standard the abrasion resistance is measured and what degree of abrasion resistance is required by the claim and what abrasion is permissible within the scope of the claim. 
The term “wood-based” is indefinite as it is unclear how much of the panel must be wood and/or what form that wood must take. While the specification provides examples, these are non-limiting and the metes and bounds of the claim are impossible to determine.
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The nature of the application of the claimed “first resin” is unclear. The preamble requires a decorative layer having a protective layer applied thereto, but the first clause recites that the first resin is applied, specifically, to the decorative layer. Is the first resin synonymous with the protective layer or is it in addition to it? Consequently, the metes and bounds of the claim are impossible to determine. The Primary Examiner interprets the first resin as distinct from the protective layer; the former being applied thereto while the latter is uncured.
The term "even" is a relative term which renders the claim indefinite. The term "even” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “even” and how is it 
  The term "moist" is a relative term which renders the claim indefinite. The term "moist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes moist and how is it determined? What solvent/solvents is/are involved (water, organic, both) and what amounts of residual moisture constitutes “moist” according to the invention. How dry may the resin layer be and still be considered “moist” within the scope of the claim? The metes and bounds of the claim are impossible to determine. 
The limitation “applying at least a second layer of resin to the first, moist resin layer on the top side of the wood-based panel, which is provided with the abrasion-resistant particles” is indefinite as it is unclear whether the “which is provided with the abrasion-resistant particles” refers back to the applied first layer or the applied second layer. Consequently, the metes and bounds of the claim are impossible to determine. The Primary Examiner interprets this limitation as referring back to first resin layer as being “provided with the abrasion-resistant particles.” 
Claims 17-24
Claims 17-24 are indefinite for the reasons set forth above in connection with independent claim 16 by virtue of their dependency. Certain of these claims are further indefinite as follows:
With respect to claim 17, the phrase “wherein the resin layers are based on aqueous formaldehyde-containing resins” is indefinite. First, it is unclear whether “the 
With respect to claims 18, 19, and 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 18 recites the broad recitation 10-100 g/m2, and the claim also recites preferably 40-80 g/m2, in particular preferably 45-60 g/m2, which is the narrower statement of the range/limitation. 
Claim 19 recites the broad recitation 10-50 g/m2, and the claim also recites preferably 10-30 g/m2, in particular preferably 15-25 g/m2, which is the narrower statement of the range/limitation. 
Claim 20 recites the broad recitation 10-50 g/m2, and the claim also recites preferably 20-30 g/m2, in particular preferably 20-25 g/m2, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With respect to claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With further respect to claim 21, the phrase “is applied to the dried first and second resin layer provided with the abrasion-resistant particles” is indefinite. This limitation appears to imply that both the first and second layers contain abrasive particles, which is not clear from claim 16 as explained in ¶17 above.
With respect to claim 22, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 25 & 26
Claims 25 & 26 are indefinite for the reasons set forth above in connection with independent claim 16 by virtue of their dependency. Certain of these claims are further indefinite as follows:
With respect to claim 25, the term “a first resin layer” is indefinite as this claim depends from claim 16, which already recites “a first resin layer.” Consequently, it is unclear whether this term refers back to the first resin layer of claim 16 or is meant to introduce a new first resin layer.
With further respect to claim 25, the phrase “at least one second application device arranged behind the first application device” is indefinite as it is unclear what the practical difference is between the position “behind” or “downstream” in this claim. For the purposes of searching and applying prior art, the Primary Examiner interprets these terms and positions as synonymous.
Additionally, with respect to claim 25, the parenthetical expression “(KT press)” renders the claim indefinite as it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0217463 A1, WO 2007/042258 A1, US 8,173,240 B2, and US 2014/0044958 A1.

Claim 16
US ‘463 teaches a process for finishing a wood panel having a decorative layer. The wood panel having a decorative layer comprises an engineered wood board (inherently possessing a top and bottom surface), a primer coated on the top surface of the engineered wood board (wood-based panel), an undercoat coated on the primer, and a décor printed onto the undercoat (decorative layer/print decoration), and the printed undercoat being covered with a covering (protective layer) [0023]. The finishing process comprises applying three resin layers onto the wood panel, the first of which contains corundum particles to increase abrasion resistance (thereby producing an abrasion-resistant wood-based panel having a top side and a bottom side) [0007-0017]. The thus-coated wood panel is ultimately dried [0014].
US ‘463 teaches that each of the covering layer (protective layer), the first resin layer, the second resin layer, and the third resin layer are each dried prior to the application of the subsequent layer. Consequently, US ‘463 does not teach (i) that the resin layers are applied wet-on-wet (i.e., without drying between applications) or (ii) that the corundum particles are scattered on the wet first resin layer, prior to application of the second resin layer.
With respect to (i), US ‘463 teaches that the resin of the three resin layers is melamine (i.e., melamine-formaldehyde) [0002, 0004, and 0021], as is conventional in the art. WO ‘258 teaches that, in the art of manufacturing abrasion-resistant decorative panels, it is known to apply protective resin layers of amino resins in conjunction with corundum particles (either dispersed therein or scattered thereon) wet-on-wet. Such wet-on-wet application prevents the formation of boundary layers: “Individual layers made of 
With respect to (ii), WO ‘258, for example, explains that it is known in the art to either incorporate the corundum particles into the amino resin or to scatter the particles on the previously-deposited wet amino resin [e.g., 0010-0011]. US ‘240 also recognizes this fact [1:26-41], then teaches a process for uniformly sprinkling dry corundum particles onto wet resin [1:57-2:2:3724]. US ‘240 discloses such application of corundum is simpler, requires less instrumentation expenditure, and eliminates the need to pay attention to metering and circulation of a corundum-bearing resin [1:63-65; 2:8-10; and 3:12-15]. US ‘958 further recognizes that application of dry corundum particles to wet resin-coated surfaces requires the use of less resin than methods which apply the particles in the form of dispersions [0029]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the process of US ‘463 
Claims 17-24
With respect to claim 17, as noted above, US ‘463 teaches melamine resin (i.e., melamine-formaldehyde) [0002, 0004, and 0021]. Further, WO ‘258 teaches amino resins [0008]. US ‘240 teaches melamine resin (i.e., melamine-formaldehyde) [2:37-40] and US ‘958 teaches melamine resin (i.e., melamine formaldehyde) [0049].
With respect to claims 18 & 20, US ‘463 teaches application of resin in an amount of from 20 to 50 g/m2 [0021]. This range falls squarely within the broadest range claimed and overlaps the other ranges recited as “preferable” (see above). Overlapping ranges are prima facie obvious [MPEP §2144.05(I)]. This applies to all three resin layers.
With respect to claim 19, US ‘463 is silent with respect to the coverage (g/m2) of the corundum particles. US ‘240 teaches a coverage of 18-25 g/m2 [2:29]. WO ‘258 teaches that, for sprinkled-on corundum particles: “Tests have shown that an amount of 25 g/m2 leads to good abrasion values and…practically no visual impairment” [0050]. US ‘958 teaches that coverage up to 100 g/m2, up to 80 g/m2, up to 50 g/m2, or up to 30 g/m2, can be applied to impart abrasion resistance “while maintaining a high working speed” [0017]. It would have been obvious to one of ordinary skill in the art, before the effective 2, with specific values of 18-25 g/m2 and 30 g/m2 specifically taught in the prior art. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of providing corundum particles in a coverage adequate to impart abrasion the desired abrasion resistance. As some of the broader ranges taught in the art overlap other of the ranges claimed, Applicant is reminded that such overlapping ranges are prima facie obvious [MPEP §2144.05(1)].
With respect to claim 21, as noted above, US ‘463 teaches application of three resin layers. It is the Primary Examiner’s position that the addition of fourth, fifth, and sixth layers would have been readily obvious to one of ordinary skill in the art insofar as one or all these additional layers impart increased abrasion resistance, depending on the desired end-use of the finished decorative wood panel.
With respect to claim 22, US ‘463 teaches that additional layers comprise cellulose fibers and glass beads [0018].
With respect to claim 23, US ‘463 teaches that each resin layer applied to the top is accompanied by a resin layer applied to the bottom in order to neutralize tensile stress [0021].
With respect to claim 24, US ‘463 teaches engineered wood board, but does not specify the engineered wood board as MDF, HDF, OSB, plywood, and/or wood-plastic. US ‘240 teaches that such panels in the art are produced from, e.g., HDF [4:34-36]. WO ‘258 teaches HDF or MDF [0022]. Consequently, since US ‘463 is silent with respect to the engineered wood board, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized any wood board known in 
Claims 25 & 26
With respect to claim 25, US ‘463 teaches an apparatus for carrying out the above-described process. Resin application devices, for applying resin layers to the top and bottom of the wood panel, are arranged downstream of one-another, with final pressing in a short-cycle press after the last drying device [0031]. The combined teaching of the cited references would clearly entail the elimination of all but the last drying device and the addition of a scattering device after the first resin application device.
The Primary Examiner acknowledges the limitation requiring a drying device after application of the second resin but before application of the third. While WO ‘258 would appear, at first, to suggest the undesirability of such an additional drying step, the Primary Examiner notes that it is known in the art to utilize different resin compositions for different layers [WO ‘258 @ 0038]. It is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized any composition for the third, fourth, fifth, and/or sixth layers desired so as to impart desired characteristics. In the case where cross-linking between layers is not possible, necessary, or desired, it would have been obvious to one of ordinary skill in the art to have dried all layers of one resin type prior to application of a different resin type in order to, for example, prevent contamination of one resin-coater with the resin applied by another, or to prevent deleterious mixing between wet layers of different resins. Claim 16, from which claim 25 depends, does not require that all of the resins 
With respect to claim 26, as noted above, all of the applicators in US ‘463 are double applicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
14 January 2021